UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
-----------------------------------
CHRISTOPHER SADOWSKI,

                            Plaintiff
              -v-                                        6:19-CV-592

ROSER COMMUNICATIONS NETWORK,
INC.,

                            Defendant.

-----------------------------------


APPEARANCES:                                             OF COUNSEL:

LIEBOWITZ LAW FIRM, PLLC                                 RICHARD P. LIEBOWITZ, ESQ.
Attorneys for Plaintiff
11 Sunrise Plaza, Suite 301
Valley Stream, New York 11580

DAVID N. HURD
United States District Judge


                          MEMORANDUM–DECISION and ORDER

       INTRODUCTION AND BACKGROUND

       Plaintiff Christopher Sadowski ("Sadowski" or "plaintiff") is a professional photographer

working out of Hawthorne, New Jersey. On May 17, 2018, the New York Post ran an article

featuring one of his photographs. The picture captured a neon New York lottery sign, taken

at night, which possessed certain distinctive features including the reflections of various lights

off the window in which the sign hung. The New York Post's article provides a credit for

plaintiff directly below the photograph, which the photography industry terms a "gutter credit."

On July 2, 2018, plaintiff registered the photograph with the United States Copyright Office.

       Defendant Roser Communications Network, Inc. ("Roser" or "defendant") is a New

York-based Corporation that operates the website www.WUTQFM.com ("the website"). On
April 10, 2019, the website posted an article featuring that same photograph. Defendant did

not license the photograph from Sadowski. Moreover, the gutter credit was conspicuously

absent from the website's article.

        On May 5, 2019, Sadowski filed the present complaint in this Court alleging: (1)

copyright infringement under 17 U.S.C. §§ 106, 501 ("§ 501"); and (2) a violation of the

integrity of copyright management information under 17 U.S.C. § 1202(b) ("§ 1202(b)"). On

May 21, 2019, plaintiff submitted an affidavit of service, affirming that he had served a clerk in

the office of the Secretary of State. 1

        Roser never responded to the complaint. On October 22, 2019, Sadowski attained an

entry of default against defendant. On November 20, 2019, plaintiff moved for default

judgment under Federal Rule of Civil Procedure ("Rule") 55. On December 11, 2019, the

motion was denied because plaintiff failed to follow an express order to file a certificate of

service. On December 24, 2019, plaintiff again moved for default judgment. The defendant

has still failed to respond. The motion will be considered on the plaintiff's submissions

without oral argument.

        LEGAL STANDARD

        Under Rule 55, a district court may grant default judgment against a party for the

failure to plead or otherwise defend an action. FED. R. CIV. P. 55; see Enron Oil Corp. v.

Diakuhara, 10 F.3d 90, 95 (2d Cir. 1993). A party moving for default judgment must first

attain an Entry of Default from the Clerk of the Court. FED. R. CIV. P. 55(a). Once default has

been established as proper, the party moving for default is "entitled to all reasonable




1 Under Federal Rule of Civil Procedure 4, service on a corporation can be effected by following the rules of

service for the state's courts of general jurisdiction. FED. R. CIV. P. 4(e)(1), (h)(1)(A). Under New York's rules
for serving process on a corporation, a corporation may be served by personally delivering service on the
secretary of state, a deputy, or any person authorized by the secretary of state to receive corporate service.
N.Y. BUS. CORP. LAW § 306(b)(1).
                                                         2
inferences from the evidence offered." However, a district court still must determine whether

the allegations establish liability as a matter of law. Finkel v. Romanowicz, 577 F.3d 79, 84

(2d Cir. 2009).

       DISCUSSION

       Sadowski has alleged two counts against Roser: (1) § 501 copyright infringement; and

(2) § 1202(b) removal of a copyright credit. He has also asked for attorney's fees and costs.

       A. INFRINGEMENT.

       The elements of a copyright infringement claim are: "(1) ownership of a valid

copyright[;] and (2) copying of constituent elements of the work that are original." Kwan v.

Schlein, 634 F.3d 224, 229 (2d Cir. 2011). For a copyright to be valid, it must have been:

(1) registered within three months of its first publication; or (2) prior to the allegedly infringing

use. See On Davis v. The Gap, Inc., 246 F.3d 152, 158 (2d Cir. 2001). Courts may take

judicial notice of copyright registrations published in the Copyright Office's registry. See

Island Software and Comput. Serv., Inc. v. Microsoft Corp., 413 F.3d 257, 261 (2d Cir. 2005)

(citing FED. R. EVID. 201(b)).

       Sadowski has adequately alleged every element of § 501 copyright infringement. His

copyright registration dated July 2, 2018, bearing number VA 2-108-670, satisfies the first

element of ownership of a valid copyright. Kwan, 634 F.3d at 229. Moreover, review of the

two photographs demonstrates that Roser copied the entirety of the work, and thus certainly

copied its constituent elements. Id.

       Sadowski has requested statutory damages in the amount of $30,000. Section 504 of

the copyright law allows a copyright holder to pursue statutory damages in an amount

between $750 and $30,000 for each copyrighted work. 17 U.S.C. § 504(c)(1). However, if




                                                  3
an infringement is willful, a court may impose damages of up to $150,000. 17 U.S.C.

§ 504(c)(2).

       The factors relevant to the amount of statutory damages that courts consider include:

"(1) the infringer's state of mind; (2) the expenses saved, and profits earned, by the infringer;

(3) the revenue lost by the copyright holder; (4) the deterrent effect on the infringer and third

parties; (5) the infringer's cooperation in providing evidence concerning the value of the

infringing material; and (6) the conduct and attitude of the parties." Bryant v. Media Right

Prods., Inc., 603 F.3d 135, 144 (2d Cir. 2010). "[C]ourts in this Circuit commonly award, in

cases of non-innocent infringement, statutory damages of between three and five times the

cost of the licensing fees the defendant would have paid" to use the copyrighted material.

Broad. Music, Inc. v. Prana Hosp., Inc., 158 F. Supp. 3d 184, 199 (S.D.N.Y. 2016).

       As is his right, Sadowski has declined to disclose the licensing fee that he commanded

for the photograph from the New York Post. Thus, this Court is left to speculate as to the

approximate value of the photograph that Roser infringed. Plaintiff cites several cases for the

proposition that courts in this Circuit have frequently awarded $30,000 for defaulting copyright

infringement defendants. However, those cases all involve complex and substantial

copyrighted works such as: architectural designs for an expensive home, Tokar v. 8

Whispering Fields Assocs., Ltd., 2011 WL 7445062, at *1, 2 (E.D.N.Y. Dec. 13, 2011); a suite

of software, Microsoft Corp. v. Comput. Care Ctr., Inc., 2008 WL 4179653, at *11 (E.D.N.Y.

Sept. 10, 2008); and thirty musical compositions, Peer Int'l Corp. v. Max Music & Entm't, Inc.,

2004 WL 1542253, at *4 (S.D.N.Y. July 9, 2004).

       Each of those cases thus involves a more substantial infringement than only a single

photograph. As such, this case is far closer to Mango v. BuzzFeed, Inc., 356 F. Supp. 3d

368, 375 (S.D.N.Y. 2019). In that case, as in this one, the defendant infringed a single


                                                4
photograph that the plaintiff had originally licensed to the New York Post. Id. The plaintiff in

Mango had typically received between $250 to $750 per photograph, subject to a number of

factors. Id. The court ultimately found that, given the willful infringement at issue in that

case, five times the high end of his agreed licensing fee was appropriate. Id.

       Roser's default established willfulness in infringing Sadowski's work, which, coupled

with defendant's failure to cooperate in providing evidence of the value of the infringing

picture, both merit considerable statutory damages. Bryant, 603 F.3d at 144. Similarly, a

professional photographer has a right to earn his living without going to court to redress other

parties' casual abuse of the fruits of his labor, and thus deterrence is a substantial concern.

Id. However, there is limited evidence of any substantial profits or lost revenue from the

infringement on defendant's part, and no reason to suspect a particularly large blow to

plaintiff's revenue, which counsels against awarding him the full $30,000 that he requests. Id.

       All told, given the lack of evidence and information in this case to provide a guideline

for the value of the infringed copyright, and weighing the six factors relevant to statutory

damages, the Southern District in Mango assigned an appropriate award of $3,750. 356

F. Supp. 3d 375-76. That sum was fairly and appropriately calculated, and it is likely—

considering that both Sadowski and the Mango plaintiff negotiated the licensure of a single

photograph to the same media entity—that plaintiff's licensing fee was similar. Id. Thus,

defendant is liable to plaintiff for $3,750 for plaintiff's Count 1 copyright infringement claim.

       B. REMOVAL OF COPYRIGHT INFORMATION.

       Although the Second Circuit has not itself announced the elements of a § 1202(b)

violation for removal or alteration of a copyright credit, most courts in this district have found

three: (1) the existence of copyright management information on the infringed work;

(2) defendant's removal and/or alteration of that information; and (3) the removal and/or


                                                 5
alteration was done intentionally. Mango, 356 F. Supp. 3d at 376. Courts in this Circuit have

also held that a gutter credit constitutes copyright management information, even if it is not

physically imposed on a photograph or embedded in the photograph's data. Id. at 377.

       Sadowski has adequately alleged every element of removal of copyright information to

satisfy § 1202(b). He has plausibly alleged that: (1) he had a gutter credit in the original

photograph, which constitutes copyright management information; (2) Roser removed the

gutter credit when it republished his photograph; and (3) defendant's removal of the credit

was intentional. Mango, 356 F. Supp. 3d at 376.

       More specifically, Sadowski has plausibly alleged intentionality because the

photograph's only widely available form was in the New York Post's article. That article

unequivocally featured the gutter credit, which Roser had to have seen in copying the

photograph. The gutter credit's absence from the website thus adequately allows for a

plausible inference that defendant made the conscious decision to remove the credit before

publishing the photograph. The defendant's default has thus rendered it liable for plaintiff's

Count 2 violation of the integrity of copyright management information claim.

       Courts in this Circuit have often held that an award of $5,000 in statutory damages is

appropriate where, as here, there is evidence of willfulness but also a lack of evidence of

direct injury. See, e.g., Mantel v. Smash.com Inc., 2019 WL 5257571, at *4 (W.D.N.Y. Oct.

17, 2019) (collecting cases). That allocation of damages is reasonable, and defendant is

liable to plaintiff for $5,000 on Count 2 of the complaint.

       C. ATTORNEY'S FEES AND COSTS.

       Both §§ 501 and 1202(b) allow a plaintiff to recover attorney's fees and costs. 17

U.S.C. §§ 505, 1203(b)(4), (5). "When determining whether to award attorney[']s fees [and

costs], district courts may consider such factors as (1) the frivolousness of the non-prevailing


                                                 6
party's claims or defenses; (2) the party's motivation; (3) whether the claims or defenses were

objectively unreasonable; and (4) compensation and deterrence." Bryant, 603 F.3d at 144.

As an initial matter, because Roser defaulted and willfully removed the gutter credit on

Sadowski's work, attorney's fees and costs are warranted. Reilley v. Commerce, 2016 WL

6837895, at *12 (S.D.N.Y. Oct. 31, 2016).

      Regarding costs, a plaintiff may only recover identifiable, out-of-pocket disbursements

relating to filing fees, process servers, postage, and photocopying. See Korzeniewski v.

Sapa Pho Vietnamese Rest. Inc., 2019 WL 312149, at *12 (E.D.N.Y. Jan. 3, 2019). For

costs, Sadowski's attorney has requested the $400.00 court filing fee and the $40.00

personal service fee. Those costs are appropriate, and Sadowski is entitled to recover

$440.00.

      In determining whether an assessment of attorney's fees is reasonable, "[b]oth [the

Second Circuit] and the Supreme Court have held that . . . the product of a reasonable hourly

rate and the reasonable number of hours required by the case . . . creates a 'presumptively

reasonable fee.'" Millea v. Metro-N. R.R. Co., 658 F.3d 154, 166 (2d Cir. 2011) (citing Arbor

Hill Concerned Citizens Neighborhood Ass’n v. Cty. of Albany, 522 F.3d 182, 183 (2d Cir.

2008)). The resulting product "should be in line with the rates prevailing in the community for

similar services by attorneys of comparable skill, experience, and reputation." Kapoor v.

Rosenthal, 269 F. Supp. 2d 408, 412 (S.D.N.Y. 2003) (citing Hensley v. Eckerhart, 461 U.S.

424, 433 (1983); Luciano v. Olsten Corp., 109 F.3d 111, 115 (2d Cir. 1997)).

      Naturally, this calculation depends on the hourly rates employed in the district in which

the reviewing court sits. Simmons v. New York City Transit Auth., 575 F.3d 170, 174 (2d Cir.

2009). Courts in this district have recently determined hourly rates between $250 and $350

for partners; between $165 and $200 for associates; and between $80 and $90 for paralegals


                                               7
to be reasonable. Deferio v. City of Syracuse, 2018 WL 3069200, at *3 (N.D.N.Y. June 21,

2018).

         Once the typical hourly rate is established, the court should "bear in mind all of the

case-specific variables that . . . courts have identified as relevant to the reasonableness of

attorney's fees in setting a reasonable hourly rate." Arbor Hill, 522 F.3d at 190. Some few of

the relevant factors are: (1) the time and labor required; (2) the novelty and difficulty of the

issues; (3) the skill level required by the case; (4) the preclusion of employment with other

clients due to acceptance of the case; (5) the attorney's customary hourly rate; (6) any time

limitations imposed by the client or the circumstances; (7) the extent of involvement in the

case and the results obtained; (8) the experience, reputation, and ability of the attorneys; and

(9) awards in similar cases. Id. at 186 n.3 (citing Johnson v. Ga. Highway Express, Inc., 488

F.2d 714, 717-19 (5th Cir. 1974), abrogated on other grounds by Blanchard v. Bergeron, 489

U.S. 87, 92-93, 96 (1989)).

         Ultimately, a fee is presumptively reasonable if it is "what a reasonable, paying client

would be willing to pay, given that such a party wishes to spend the minimum necessary to

litigate the case effectively." Simmons, 575 F.3d at 174 (internal citations and quotation

marks omitted).

         Plaintiff's attorney has requested attorney's fees in the amount of $2,975.00. That

$2,975.00 amount reflects seven hours of work at $425 per hour. Plaintiff's attorney has

affirmed that as the founding member and managing partner of his own law firm, this fee

scale is appropriate. Although his formulation is technically correct, there are three reasons

why his reasoning is misleading, and his fee scale inappropriate. First, he only graduated

from law school in 2015. Second, his law firm has operated for only four years, beginning in




                                                  8
January of 2016. Both of these facts put his status as the founding member of his firm in a

less flattering—but more accurate—perspective.

       Third, and most importantly, is plaintiff's attorney's preceding reputation during his

short legal tenure. In June of 2019, United States District Court Judge Mae D'Agostino

considered a similar motion for default judgment in another claim brought by the same

attorney. Stridiron v. Cmty. Broads., LLC, 2019 WL 2569863, at *4 (N.D.N.Y. June 21, 2019)

(collecting cases). That case, among several others, explored his modus operandi in

exquisite—and excruciating—detail. Id. He brings complaint after complaint in court after

court alleging minute copyright infringement claims to which, given the rather muted stakes

involved, defendants often fail to respond. See id. (collecting cases); see also Mantel, 2019

WL 5257571, at *4. In the colorful parlance of our time, plaintiff's attorney and those who

follow a similar legal strategy are described as "copyright trolls." Stridiron, 2019 WL

2569863, at *4.

       When confronted with plaintiff's attorney's serial and nearly identical complaints,

several other courts have reacted with scrutiny to his requested fee rate. In October of 2019,

United States Chief District Court Judge Frank P. Geraci, Jr. of the Western District of New

York found in Mantel v. Smash.com Inc., that given his history and lack of experience, a fee

rate of $180 per hour was appropriate, rather than his claimed $425 fee, and that his claim

that he had worked for seven hours was excessive. Mantel, 2019 WL 5257571, at *4-5.

       Plaintiff's attorney's submissions in this case are curiously similar to those that he has

submitted in several other copyright infringement cases. Indeed, even his calculation of

attorney's fees is identical to two of the proposed default judgments that he supplied with his

motion, as well as to his request in Mantel. See generally Dkt. 18-2, pp. 3, 5; Mantel, 2019




                                                9
WL 5257571, at *4. All of this points strongly to minimal time and effort on his part. Arbor

Hill, 522 F.3d at 186 n.3.

       Moreover, it can hardly be said at this point that plaintiff's attorney's reputation is much

of an asset to his clients. Arbor Hill, 522 F.3d at 186 n.3; see Stridiron, 2019 WL 2569863, at

*4 (reciting his failures to comply with court orders, recent sanctions, and policies among the

Southern and Eastern Districts of New York to require plaintiffs represented by him to file

bonds before proceeding with suits). Accordingly, given his only four years of experience as

an attorney, but in acknowledgement of the economic reality of inflation and the simple fact

that he has accumulated more experience in the three months following Mantel, $190 per

hour is appropriate. Mantel, 2019 WL 5257571, at *4-5.

       Similarly, there are doubts as to the amount of hours that plaintiff's attorney actually

spent on this case. Once again, he has recycled much of his filings—even his fee requests—

from earlier cases. This evident redundancy casts significant doubt as to how much time he

actually spent preparing his motions. Dkt. 18-2, pp. 3, 5; Mantel, 2019 WL 5257571, at *4.

       Moreover, his billing an entire hour to request an entry of default and to process

service of the summons and complaint both have an air of excess that cannot be accepted.

Thus, because so much of plaintiff's attorney's work in this case has been imported from

Mantel, it is only proper that the same number of hours apply. Mantel, 2019 WL 5257571, at

*4-5. Thus, Sadowski is entitled to recover for three hours' worth of work at the

aforementioned rate of $190 per hour, totaling $570.00. This amount combines with the

$440.00 in costs for a total of $1,010.00.

       CONCLUSION

       Sadowski is in a difficult and competitive profession. Attempting to make ends meet

as a freelancer of any description is often a challenge, and it is only made all the harder by


                                                10
defendants such as Roser who take freelancers' work product without payment or even

credit. For inflicting this harm on plaintiff, and for failing to muster any defense or explanation

for its actions, defendant must stand liable.

       However, this Court must also add itself to the long list of courts to hear a claim

brought by plaintiff's attorney and come away frustrated. Several courts have limited the

recoverable attorney's fees in nearly identical cases, yet he has not changed any aspect of

his fee request. Should he wish to recover the fees that he requests in the future, he would

be well-served to remember his responsibility of candor, and to request fees in what he

should well know by now to be a reasonable amount. Nevertheless, Sadowski has met his

burden for default judgment, and is entitled to attorney's fees, costs, and damages.

       Therefore, it is

       ORDERED that

       1.     Plaintiff's Rule 55 motion for default judgment is GRANTED;

       2.     Plaintiff is entitled to damages in the amount of $8,750;

       3.     Plaintiff is entitled to attorney's fees and costs in the amount of $1,010.00; and

       4.     Plaintiff may recover a total of $9,760.00 from defendant Roser.

       The Clerk of Court is directed to enter judgment accordingly and close the case.

       IT IS SO ORDERED.




Dated: January 22, 2020
       Utica, New York.




                                                11
